DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for priority to PCT/EP2018/051630 filed 24 January 2018 and applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to GB 1701222 filed 25 January 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 155.

Response to Amendment
	Replacement drawing sheets for Figures 2a-f were received on 06 April 2021 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 06 April 2021.
	The specification objections have been obviated in view of Applicant’s amendments filed 06 April 2021.
	Claims 3, 5, 9, 14, and 16-19 have been canceled.
	Claims 1-2, 4, 6-8, 10-13, 15, and 20 are still pending. An action on the merits follows. 

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, line 3, “the frame” should read --the cube-shaped frame--


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-8, 10-13, 15, and 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “at least two exercise devices” in line 8. It is unclear if the exercise devices are the same as the “exercise device” recited in line 1.
	Claims 2, 4, 6-7, 10-13, 15, and 20 further recite “the exercise device” or “at least one of the exercise devices.” It is unclear to which “exercise device” these limitations are referring to.
	Claim 6 recites the limitation “the one side of the cube-shaped frame.” There is insufficient antecedent basis for this limitation in the claim. It is unclear which “side” of the “plurality of sides” or the “at least two sides” of claim 1 this limitation is referring to.
	Claim 8 recites the limitation “the one side of the cube-shaped frame.” There is insufficient antecedent basis for this limitation in the claim. It is unclear which “side” of the “plurality of sides” or the “at least two sides” of claim 1 this limitation is referring to.

	Claim 20 recites the limitation “the one side of the cube-shaped frame.” There is insufficient antecedent basis for this limitation in the claim. It is unclear which “side” of the “plurality of sides” or the “at least two sides” of claim 1 this limitation is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8, 10, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agyagos (US 4,319,749).
Regarding claim 1, Agyagos teaches an exercise device/multiple exercising apparatus for allowing multiple exercise movements, comprising:
a substantially cube-shaped frame comprising a plurality of sides (see annotated Fig. 1 below. Agyagos teaches Applicant’s definition of a “substantially cube-shaped frame,” see pg. 4, line 36 - pg. 5, line 5 of the instant application.), the cube-shaped frame being rotatable to at least two sides of the plurality of sides of the cube- shaped frame (The multiple exercising apparatus of Agyagos is capable of being rotated around and flipped onto different sides of the frame.) and 
at least two exercise devices respectively provided on the at least two sides of the cube-shaped frame, the at least two exercise devices being configured such that the exercise movements are able to be performed using the at least two exercise devices on the at least two sides of the cube-shaped frame, one of the exercise devices/circular turning disks (10) being provided on one of the at least two sides of the cube-shaped frame, another one of the exercise devices/stabilizing bars (4) that is different from the one exercise device being provided on at least another side of the at least two sides of the cube- shaped frame, at least one of the at least two exercise devices being a twist board/circular turning disks (10) for twist exercise movements (Fig. 1. The apparatus of Agyagos teaches circular turning disks 10 on a surface 6 on one side of the apparatus that can be used for twist exercise movements. The apparatus of Agyagos can be rotated such that a user can grip stabilizing bars 4 for other exercise movements, such as pushups or stretching.).

    PNG
    media_image1.png
    539
    502
    media_image1.png
    Greyscale


Regarding claim 2, Agyagos teaches the exercise device according to claim 1, wherein a plurality of bars/pipe members (24) at least partially form edges of the frame (Fig. 1 show the pipe members 24 forming the bottom edges of the frame.).

Regarding claim 4, Agyagos teaches the exercise device according to claim 1, wherein the cube-shaped frame is a fixed frame (Fig. 1 shows a fixed frame in as much as Applicant has shown a fixed frame.).

Regarding claim 6, Agyagos teaches the exercise device according to claim 1, wherein at least one of the exercise devices on the one side of the cube-shaped frame comprises at least two rods/stabilizing bars (4) configured to receive a grip thereon for exercise movements (The stabilizing bars 4 are capable of being gripped by a user for various exercise movements, such as pushups.).

Regarding claim 8, Agyagos teaches the exercise device according to claim 1, wherein at least one of the exercise devices on the one side of the cube-shaped frame comprises a stepper configured to receive stepping exercise movements (Fig. 8 shows a user having removed the turning disks 10 from the surface 6 of the apparatus to perform stepping exercise movements.).

    PNG
    media_image2.png
    338
    490
    media_image2.png
    Greyscale


claim 10, Agyagos teaches the exercise device according to claim 1, wherein at least one of the sides of the cube-shaped frame comprises a flat surface for plyometric exercises (Figs. 7A-B show the apparatus with the turning disks 10 removed such that a user can use the flat surface for plyometric exercises.).

Regarding claim 15, Agyagos teaches the exercise device according to claim 2, wherein the cube-shaped frame is a fixed frame (Fig. 1 shows a fixed frame in as much as Applicant has shown a fixed frame.).

Regarding claim 20, Agyagos teaches the exercise device according to claim 2, wherein at least one of the exercise devices on the one side of the cube-shaped frame comprises at least two rods/stabilizing bars (4) configured to receive a grip thereon for exercise movements (The stabilizing bars 4 are capable of being gripped by a user for various exercise movements, such as pushups.).

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784     

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784